TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 6, 2020



                                     NO. 03-19-00881-CV


                                J. B., Jr. and Y. R., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order of termination signed by the trial court on November 25, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s order of termination.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.